NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on April 8, 2022. Claims 1-3, 5-12, 14-22 are pending. Claims 1, 10 & 19 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-3, 5-12, 14-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No 20210107040 to Violetta et al. (hereinafter “Violetta:”) discloses systems and methods for cleaning vehicle sensors that optimize sensor cleaning fluid usage.

Regarding claim 1, Violetta taken singly or in combination with other prior art of record, does not disclose or teach a device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: determine a baseline performance measurement associated with a clean performance baseline of a sensor; actuate a cleaning mechanism to remove at least a portion of an obstruction deposited on the sensor; determine a first post-clean performance measurement associated with the sensor; and determine a degradation measurement between the baseline performance measurement and the first post-clean performance measurement, wherein the degradation measurement indicates an effectiveness of the cleaning mechanism, wherein the degradation measurement is a ratio between the baseline performance measurement and the first post-clean performance measurement, and wherein the ratio is determined by dividing the first post-clean performance measurement by the baseline performance measurement.

Regarding claim 10, Violetta taken singly or in combination with other prior art of record, does not disclose or teach a method comprising: determining, by one or more processors, a baseline performance measurement associated with a clean performance baseline of a sensor; actuating a cleaning mechanism to remove at least a portion of an obstruction deposited on the sensor; determining a first post-clean performance measurement associated with the sensor; and determining a degradation measurement between the baseline performance measurement and the first post-clean performance measurement, wherein the degradation measurement indicates an effectiveness of the cleaning mechanism, wherein the degradation measurement is a ratio between the baseline performance measurement and the first post-clean performance measurement, and wherein the ratio is determined by dividing the first post-clean performance measurement by the baseline performance measurement.

Regarding claim 19, Violetta taken singly or in combination with other prior art of record, does not disclose or teach a non-transitory computer-readable medium storing computer- executable instructions which when executed by one or more processors result in performing operations comprising: determining a baseline performance measurement associated with a clean performance baseline of a sensor; actuating a cleaning mechanism to remove at least a portion of an obstruction deposited on the sensor; determining a first post-clean performance measurement associated with the sensor; and determining a degradation measurement between the baseline performance measurement and the first post-clean performance measurement, wherein the degradation measurement indicates an effectiveness of the cleaning mechanism, wherein the degradation measurement is a ratio between the baseline performance measurement and the first post-clean performance measurement, and wherein the ratio is determined by dividing the first post-clean performance measurement by the baseline performance measurement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661